DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 28 July 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claims 3 – 5 and 7 - 9 have been fully considered and are persuasive.  The previous 112(b) Rejection of Claims 3 – 5 and 7 - 9 has been withdrawn. 
Applicant's arguments with respect to the Prior Art Rejection have been fully considered but they are not persuasive. They have been addressed in the updated rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, and 11 - 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “general power output”. It is unclear what the difference between a “power output” and a “general power output” is and how a “general” power output is determined, thus rendering the claim indefinite.
Regarding Claims 3 and 7, the claims recite “the signal processing unit determines the base vibration level also in dependence of the at least one of the group of speed and location”. It is unclear as to if this portion of the claim only pertains to the limitations of the external device or to the limitations pertaining to the GPS as well, thus rendering the claims indefinite.
Claim 11 recites the limitation "the base vibration level" in the second and third lines.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12, the claim recites “unexpectedly rises” It is unclear as to when a rise can be considered “unexpected” and what determines/according to what the unexpected rise is relative to, thus rendering the claim indefinite.
Regarding Claims 13, the claim recites “a moderate rise”. It is unclear as to what amount of rise can be considered “moderate” thus rendering the claim indefinite. As the “large rise” is tied to the “moderate rise”, this term is indefinite as well.
Regarding Claims 13, the claim recites a “sporadic rise”. It is unclear as to what amount of change/how frequent change must occur for a rise to be considered “sporadic” thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US 2015/0355075), in view of Erskine et al. (US 2016/0195453).
Regarding Claim 1, as best understood, Murray discloses a condition monitoring system of a rolling element bearing [Abstract, 0006], the system comprising: an energy harvester (29) comprising: 
an electromagnetic transducer (via coils, magnets are inherently present to generate electricity in coils) [0022], where the electromagnetic transducer transduces vibrations subjected to it [0022], to an electrical voltage by means of a coil (coil) [0022], wherein the electrical voltage represents both the vibrations to which an associated bearing is subject (electrical energy due to movement of the bearing) [0022] and the general power output (voltage inherently represent power as Power = Voltage * Current); 
a signal processing unit (26) that determines a condition of the rolling element bearing [0035]; 

the signal processing unit determines the condition of the rolling element bearing based on the vibrations of the bearing the by means of the electrical voltage (the vibrations providing the electrical energy to do so) from the electromagnetic transducer (the voltage provided by the electromagnetic transducer is used by the microprocessor 26 to determine corrosion) [0036].
Murray fails to expressly disclose the EM transducer transduces over a frequency bandwidth of 100 Hz or more.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to have the EM transducer transduce over the highest bandwidth possible as this allows for the largest range of frequencies to generate a voltage. In other words, the higher the bandwidth, the higher number of frequencies available to the EM transducer to generate voltage. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Murray’s system so that it utilizes the highest frequency bandwidth possible, including over a frequency bandwidth of 100 Hz or more, for the benefit of enabling a wide range of frequencies being available to generate voltage, thus enabling voltage generation in a wide variety of conditions.
Murray also fails to expressly the coil moving relative to a static electromagnetic field due to the vibrations and the EM transducer directly attached to the rolling element bearing

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Murray so that the coil moves relative to a static electromagnetic field due to Murray’s vibrations and have Murray’s EM transducer be directly attached to the rolling element bearing for the benefit of generating the electricity as required by Murray’s system, as taught by Erskine [0050].

Allowable Subject Matter
Claims 2, 4 – 6, and 8 – 10 are allowed over the prior art.
Claims 11 - 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Furthermore, Examiner suggests further limiting how the signal processing unit determines the condition of the rolling element bearing by means of the electrical voltage from the electromagnetic transducer to overcome the instant rejection. Without specific language, an indication of allowable subject matter cannot be made with regard to further limiting the limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856